Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 1 of 20 PagelD 4
Filing # 90589086 E-Filed 06/05/2019 09:26:26 AM

IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

 

 

SMALL CLAIMS DIVISION
Kathrina Kizer,
Case No.:

Plaintiff,

v. Division:
NRA Group, LLC, and
Green Mountain Capital, LLC, Ad Damnum: $2,000 + Atty Fees & Costs

Defendants.

efendants JURY TRIAL DEMANDED

 

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW the Plaintiff, Kathrina Kizer (“Ms. Kizer”), by and through her attomeys,
Seraph Legal, P.A., and complains of the Defendants, NRA Group, LLC (“NRA”), and Green

Mountain Capital, LLC (“Green Mountain”) (collectively “Defendants”), stating as follows:

PRELIMINARY STATEMENT
1. This is an action brought by Ms. Kizer, an individual consumer, against the
Defendants for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq.
(“FDCPA”) and the Florida Consumer Collection Practices Act, Section 559.55, Florida Statutes

et. seq. (“FCCPA”).

JURISDICTION AND VENUE

 

2. Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the FCCPA, Section
559.77(1), Florida Statutes, and Section 34.01, Florida Statutes.
3. The Defendants are subject to the provisions of the FDCPA and FCCPA, and to the

jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.

Page 1 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 2 of 20 PagelID 5

4, Venue is proper in Hillsborough County pursuant to Section 47.051, Florida

Statutes, because the acts complained of were committed and / or caused by the Defendants therein.

PARTIES

5. Ms. Kizer is a natural person residing in Tampa, Hillsborough County, Florida,
and is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3), and the FCCPA, Section
559.55(8), Florida Statutes.

6. NRA is a Pennsylvania limited liability company with a primary business address
of 2491 Paxton St., Harrisburg, PA 17111.

7. NRA is registered to conduct business in the state of Florida, where its registered
agent is CT Corporation System, 1200 South Pine Island Rd., Plantation, FL 33324.

8. NRA also conducts business as “National Recovery Agency,” which it has
registered as a fictitious name in the state of Florida.

9, NRA is licensed as a Consumer Collection Agency (“CCA”) by the Florida Office
of Financial Regulation and holds license number CCA9904296. SEE PLAINTIFF’S EXHIBIT
A. AsaCCA, NRA knows or should know its obligations under the FDCPA and FCCPA.

10. Green Mountain is a Delaware limited liability company with a primary business
address of 1105 Oakdale Place, Boulder, CO 80304.

11. Green Mountain is registered to conduct business in the state of Florida, where its
registered agent is Corporation Service Company, 1201 Hays St., Tallahassee, FL 32301.

12. On information and belief, Green Mountain regularly engages in the purchase of
charged-off consumer debts for the purpose of collection, and generates income from the

assignment of such debts to outside collection agencies, such as NRA.

Page 2 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 3 of 20 PagelD 6

13. The Defendants are “debt collectors” within the meaning of the FDCPA, 15 U.S.C.
§1692a(6), and the FCCPA, Section 559.55(7), Florida Statutes, in that they use an instrumentality
of commerce, interstate and within the state of Florida, including postal mail, for their businesses,
the principal purposes of which are the collection of debts, and/or they regularly collect or attempt

to collect, directly or indirectly, debts owed or asserted to be owed another.

FACTUAL ALLEGATIONS

14. Around June 11, 2011, Ms. Kizer opened a Verizon account for home internet
service.

15. In2013, Ms. Kizer discontinued service with Verizon.

16. Verizon continued to bill for services, later alleging that $239.91 was due (the
“alleged Debt” or “Debt”).

17. The alleged Debt arose from services which were for family, personal, or household
purposes, specifically home internet and cable television service, and therefore meets the definition
of “debt” under the FDCPA, 15 U.S.C. § 1692a(5), and the FCCPA, Section 559.55(6), Florida
Statutes.

18. Ms. Kizer disputes owing the Debt.

19. Verizon reported the Debt to Experian, Equifax, and Trans Union, three nationwide
Consumer Credit Reporting Agencies (“CRAs”).

20. In these reports, Verizon reported the Date of First Delinquency (“DOFD”) as
September 2013.

21. A billing statement from Verizon dated October 7, 2013 reflects an amount of

$162.92 as an “Overdue Balance — Please Pay Now.” SEE PLAINTIFF’S EXHIBIT B.

Page 3 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 4 of 20 PagelD 7

22. At some point after June 2014, the Debt was sold to Green Mountain, or to an
unknown successor-in-interest, who then re-sold the Debt to Green Mountain.
23. ‘In or around May 2018, the Debt was assigned or otherwise transferred to NRA for

collection.

NRA Reports a False DOFD to the Credit Reporting Agencies
24. In or around July 2018, NRA, in an effort to collect the Debt, reported it to

Experian, Equifax, and Trans Union. SEE PLAINTIFF’S EXHIBITS C, D, and E.

25. | NRA reported 2 DOFD of March 2014, six months more recent than the date
previously reported by Verizon. Id.

26. Logically, an account with an “overdue” balance in September 2013 cannot be
“first” delinquent in March 2014.

27. The FCRA states that a debt buyer who purchases a debt from an original creditor
who had previously reported it to the CRAs complies with the FCRA if “the person reports the
same date of delinquency as that provided by the creditor to which the account was owed at the
time at which the commencement of the delinquency occurred, if the creditor previously reported
that date of delinquency to a consumer reporting agency.” 15 U.S.C. §1681s-2(a)(5)(B)(i).

28. Additionally, the Credit Reporting Resource Guide, published by the Consumer
Data Industry Association, a trade association representing the CRAs and which updates and
implements the Metro II reporting language utilized by the CRAs, states that debt buyers who
purchase accounts from another lender already charged-off should “report the date of the first
delinquency with the previous lender.” (Emphasis added). SEE PLAINTIFF’S EXHIBIT F.

29. | NRA’s reporting of a false DOFD was therefore in direct contradiction to the

requirements of the FCRA and the Credit Reporting Resource Guide.

Page 4 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 5 of 20 PagelD 8

30. The accuracy of the DOFD is critical, as the CRAs use the date to comply with and
compute the running of the seven-year reporting period prescribed by the FCRA, 15 U.S.C.
§1681c(a)(4).

31. After the expiration of the reporting period, the CRAs purge the tradeline as
obsolete and no longer include it in reports generated about the consumer.

32. Experian purges collection tradelines as obsolete at six years nine months from the
reported DOFD.

33. | Because of NRA’s reporting of a March 2014 DOFD, Ms. Kizer’s Experian
consumer credit disclosure indicates that the Debt would continue to report until December 2020.
SEE PLAINTIFF’S EXHIBIT C.

34. Had NRA reported the same DOFD as Verizon, Ms. Robinson’s Experian
disclosure would indicate the account would continue to report only until June 2020.

35. By falsely reporting the DOFD, NRA effectively “re-aged” the Debt in an attempt
to influence Ms. Kizer’s decision-making process regarding the Debt, since the longer a debt will
adversely affect a consumer, the more likely that consumer is to pay it, even if she disputes it.

36. | The CRAs require furnishers of information, such as NRA, to certify that their
reports are in compliance with all applicable state and federal laws.

37. NRA thus falsely certified to the CRAs that its report was in compliance with

applicable laws, despite the incorrect DOFD.

False DOFD Creates an Injury in Fact

38. A communication to a CRA is “material” if it affects the consumer’s “ability to

choose intelligently how to handle her debt situation.” See Daley v. A & S Collection Associates,

Page 5 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 6 of 20 PageID 9

Inc., CV-09-946-ST (D. Oregon June 7, 2010) (holding that the false reporting of the date of
delinquency was a material violation of 15 U.S.C. § 1692e(8)).

39. Credit scoring algorithms weigh the recency of a default on a debt when computing
a credit score, reflecting more recently delinquent accounts as worse than older delinquent
accounts.

40. | NRA’s re-aging of the Debt therefore created a real risk of harm to Ms. Kizer in by
lowering her credit scores. “When a trade line is improperly re-aged so that it expires after the
seven-year time limit has run, (e.g., a trade line that would properly expire in 2018, is set to expire
in 2020) there is a real risk that the individual will be harmed, in the form of a lower credit score.”
O'Dell v. National Recovery Agency, Civil Action No. 16-5211, (E.D. Penn. 2018) (finding that
the re-aging of debt via a false DOFD creates a real risk of harm sufficient to create standing to

bring claim).

Ms. Kizer’s Dispute of the Debt
41. On August 15, 2018, Ms. Kizer disputed the Debt to Trans Union.

42. Trans Union sent NRA an Automated Consumer Dispute Verification (“ACDV”)
request via e-OSCAR that same day, relaying Ms. Kizer’s dispute to NRA.

43. Onor about August 16, 2018, Ms. Kizer disputed the Debt, in writing, directly to

44. NRA thus knew that the Debt was disputed.
45. Onor about August 27, 2018, NRA responded with a collection letter stating that
the communication was from a debt collector and was an attempt to collect a debt. SEE

PLAINTIFF’S EXHIBIT G.

Page 6 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 7 of 20 PagelD 10

46. The letter also stated, “(u)nless you notify this office within 30 days after receiving
this notice that you dispute the validity of this debt or any portion thereof, this office will assume
this debt is valid.” Id.

47, The letter also stated, “Unless you dispute this debt, your payment should be made
directly to this office. Please choose one of the following methods of payment.” /d. (Emphasis
added).

48. Atno point in NRA’s letter did it disclose that it was treating the Debt as disputed.

 

49. At the time of NRA’s letter, Ms. Kizer had already twice disputed the Debt.

50. The plain language of NRA’s letter thus states that NRA will no longer consider

 

the Debt disputed unless Ms. Kizer re-disputes the Debt within 30 days.

51. | NRA had no reason to believe that Ms. Kizer no longer disputed the Debt.

52. | NRA had no right to unilaterally nullify Ms. Kizer’s dispute, or determine on its
own that Ms. Kizer’s dispute had no merit. See, e.g., Evans v. Portfolio Recovery Associates, 889
F. 3d 337 (7" Cir 2018).

53. | NRA’s August 27 letter also contained a notice of rights pursuant to the FDCPA,
15 U.S.C. § 1692g. Id.

54. Upon information and belief, NRA sent its initial communication to Ms. Kizer
regarding the alleged Debt on or about May 10, 2018.

55. The 30-day validation period for the Debt thus ended in June 2018.

56. Sending more than one 30-day validation notice violates the FDCPA, since it would

confuse an unsophisticated consumer as to when the 30-day period starts and stops; see Maloney

et al. y. Alliance Collection Agencies, Inc., No. 17-CV-1610 (E.D. Wis. Nov. 6, 2018).

Page 7 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 8 of 20 PagelID 11

57. | Evenif NRA chose to voluntarily validate the Debt after its initial communication,
“choosing to validate the debt does not absolve the debt collector of liability for misleading the
consumer about her rights.” McCabe v. Crawford & Co., 272 F. Supp. 2d 736, 742-43 (N.D. II.
July 8, 2003).

58. By claiming Ms. Kizer had an obligation to re-dispute a previously-disputed debt,
NRA misrepresented Ms. Kizer’s rights under 1692g.

59. Reporting a debt to a CRA is an attempt to collect the Debt.

Green Mountain’s Liability
60. Green Mountain, like other entities which purchase charged-off debt, is a debt

collector pursuant to the FDCPA; see Mitchell v. LVNV Funding, LLC, No. 2:12-CV-523-TLS,
2017 U.S. Dist. LEXIS 206440 *16 (N.D. Ind. Dec. 15, 2017) (“[t}here is no business purpose in
purchasing charged off debts if the ultimate goal is not to collect them... [dJebt buyers don't buy
debts to use them as wallpaper, but to turn them into money”).

61. Asadebt collector itself, and the principal who engaged NRA, Green Mountain is
jointly and severally liable for the actions of its agent, NRA.

62. | NRA’s letters to Ms. Kizer and credit reports to the CRAs are “communications”
as defined by the FDCPA, 15 U.S.C. § 1692a(2), and the FCCPA, Section 559.55(2), Florida
Statutes.

63. Ms. Kizer has hired the aforementioned law firm to represent her in this matter and

is obligated to pay its reasonable fees and/or has assigned her rights to collect fees to the firm.

Page 8 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 8
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 9 of 20 PagelID 12

COUNT I
VIOLATIONS OF THE FDCPA

64. Ms. Kizer adopts and incorporates paragraphs | — 63 as if fully stated herein.

65. The Defendants violated 15 U.S.C. § 1692e and 1692e(10) in that NRA, as agent

for Green Mountain, made false representations in an attempt to collect a debt by:

a. stating in its August 2018 letter to Ms. Kizer that unless she re-disputed the Debt
within 30-days, it would consider the Debt undisputed, even though Ms. Kizer had
disputed the Debt multiple times and NRA knew of these disputes;

b. falsely stating in its August 2018 letter to Ms. Kizer that the 30-day validation
period pursuant to 1692g had just began, when it had ended in June 2018; and,

-c reporting a false DOFD to the CRAs, thereby re-aging the Debt and causing unfair
harm to Ms. Kizer’s credit scores.

66. The Defendants’ violated 15 U.S.C. § 1692e(2)(a) in that NRA, as agent for Green

Mountain, made false representations about the character and legal status of a debt by:

a. stating in its August 2018 letter to Ms. Kizer that she needed to re-dispute the Debt,
thus implying that the Debt was undisputed;

b. falsely stating in its August 2018 letter to Ms. Kizer that the 30-day validation
period pursuant to 1692g had just began, when it had ended in June 2018; and,

c. reporting a false DOFD to the CRAs, thereby re-aging the Debt and causing unfair
harm to Ms. Kizer’s credit scores.

67. The Defendants’ conduct violated 15 U.S.C. § 1692e(8) in that NRA, as agent for

Green Mountain, communicated credit information known to be disputed, without disclosing the

dispute, when it failed to disclose Ms. Kizer’s dispute in its August 2018 letter, and to the contrary,

Page 9 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 9
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 10 of 20 PagelD 13

claimed that absent another dispute by Ms. Kizer, it would consider the debts undisputed in 30
days.

68. The Defendants’ conduct violated 15 U.S.C. § 1692e(8) in that NRA, as agent from
Green Mountain, communicated credit information which was false, and which it knew, or should
have known, was false, when NRA reported that the DOFD of the account was March 2014,
instead of September 2013.

69. At all times relevant NRA was acting as an agent for Green Mountain, on Green
Mountain’s behalf, and within the scope of its authority.

70. | Green Mountain, as principal, is jointly and severally liable for the actions of its
agent, NRA. |

7 1. | NRA’s actions were willful and intentional, or made with a reckless disregard for
Ms. Kizer’s rights under the FDCPA.

72. | NRA’s actions render it liable for the above-stated violations of the FDCPA.

WHEREFORE, Ms. Kizer respectfully requests this Honorable Court enter judgment
against NRA and Green Mountain, jointly and severally, for:

a. Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

b. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

c. Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

d. Such other relief that this Court deems just and proper.

Page 10 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 10
Case 8:19-cv-01655-CEH-JSS Document1-1 Filed 07/09/19 Page 11 of 20 PagelD 14

COUNT Il
VIOLATIONS OF THE FCCPA

73. Ms. Kizer adopts and incorporates paragraphs 1 — 63 as if fully restated herein.

74. The Defendants violated Section 559.72(9), Florida Statutes, when NRA, as agent
for Green Mountain, asserted legal rights which do not exist, specifically, the right to nullify Ms.
Kizer’s dispute of the Debt and require her to re-dispute the Debts within 30 days of receiving a
second collection letter, or the Debts would be presumed valid.

75. The Defendants violated Section 559.72(6), Florida Statutes, when NRA, as agent
for Green Mountain, mailed a collection letter to Ms. Kizer in August 2018 which failed to disclose
that the Debt was disputed, despite knowing of Ms. Kizer’s disputes of the Debt, and, to the
contrary, claimed that, absent another dispute by Ms. Kizer, it would consider the debts undisputed
in 30 days.

76. At all times relevant NRA was acting as an agent for Green Mountain, on Green
Mountain’s behalf, and within the scope of its authority.

77. Green Mountain, as principal, is jointly and severally liable for the actions of its
agent, NRA.

78. | NRA’s actions were willful and intentional, or made with a reckless disregard for
Ms. Kizer’s rights under the FCCPA.

79. | NRA’s actions render it liable for the above-stated violations of the FCCPA.

WHEREFORE, Ms. Kizer respectfully requests this Honorable Court enter judgment
against NRA and Green Mountain, jointly and severally, for:

a. Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida Statutes;

b. Unspecified actual damages pursuant to Section 559.77(2), Florida Statutes;

Page 11 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 11
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 12 of 20 PagelD 15

Cc. Injunctive relief preventing Defendants from attempting to collect the alleged debts
from Ms. Kizer pursuant to Section 559.77(2), Florida Statutes;

d. Reasonable costs and attorney’s fees pursuant to pursuant to Section 559.77(2),
Florida Statutes; and,

e. Such other relief that this Court deems just and proper.

JURY TRIAL DEMAND

Ms. Kizer hereby demands a jury trial on all issues so triable.

Respectfully submitted on June 5, 2019, by:

Is! Gryan 9. Geiger
Bryan J. Geiger, Esq.
FBN: 119168

SERAPH LEGAL, P.A.

2002 E. 5th Avenue ¢ Suite 104
Tampa, FL 33605

(813) 567-1230

Attorneys for Plaintiff
BGeiger@SeraphLegal.com

EXHIBIT LIST

A NRA’s Florida Consumer Collection Agency License Record

B Ms. Kizer’s Verizon Account Statement, October 7, 2013

Cc Ms. Kizer’s Experian Consumer Disclosure, August 8, 2018, Excerpt

D Ms. Kizer’s Equifax Consumer Disclosure, August 14, 2018, Excerpt

E Ms. Kizer’s Trans Union Consumer Disclosure, August 14, 2018, Excerpt
F Credit Reporting Resource Guide, Excerpt

G NRA’s Letter to Ms. Kizer, August 27, 2018

Page 12 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 12
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 13 of 20 PagelD 16

EXHIBIT A
NRA’s Florida Consumer Collection Agency License Record

REALSYS 7 EM

Regulatory Enforcement and Licensing

 

 

Florida Office of Financial Regulation

License Details

Press “Prevous Record” © cisslay tre prev ous license.
Preas ‘Next Record” to cfipiay the next !cense.

Pross Search Pesuts* to return to the Search Resuts lst.
Pross “Now Searon Criteria’ to co arctner searen of dus type
Press “Now Searcn® to start a new search

 

Uscense Number: CCA9904236 . Soe Current Date: 06/04/2019 05:18 Pit
Name NRA GROUP, LLC
Ocing Business As. NATIONAL RECOVERY AGENCY
License Type Cersurmer Cel action Agere;
Licerse Status: Currant Actve Fegistranee
ueerse Status Efoctve Data: CS829-2018
Exovaton Ozte 12°31-2049
Sngra Oase of Leensure CR 2212
Addresses
Business Main Address Age-ess
2491 PAXTON STREET
HARRISBURG , PA
DAUPHIN
47014
us
View cnamsp
Frove Number
{800} 360-9953
Matting Address Adcross

2491 PAXTON STREET
HARRISBURG , PA
DAUPHIN

17144

us

View ona map

 

New Sch itll ew Se

 

 

Page 13 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 13
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 14 of 20 PagelD 17

EXHIBIT B
Ms. Kizer’s Verizon Account Statement, October 7, 2013

 

 

 

Account Number Amount Due
$219.52
Account Information
Statecent Oats 1orns13
THERA KIZER
Customer Accout
Account Summary
bis Payment Receved _ S00
Overare Batence - Plesta Pay Now $162.92
"Did you kcow you couad be eiigir‘s for savings with . few Charges
| Verizon services? C23 us at 1- 865- 302- 6370 tocay, Corrent Actety $6499
Verizon representatives ara standing by to help review ey . . — oe
yout account. Verizon Surcharges and Other Changes & Credits $1.51
First Month Fres Total Mew Charges Cue by October 31, 2013 $55.50
Get your 1st month tes wieudccription when you sign
up for Rectace instant by Vertzon, Get 4 DVD credits a Total Amount Dus $219.52
mont et any Redbox kiosk, ptus stream from our
Uprary of hit movies, 2 tor $3/mo. Sig uo al
recbadnstest can tynce tew suscrbers oy. :
Cancel anytime. Ad&itona terms zpply.
Secure & Back Up Your PC |
For a Sie tere, orger the Verizon internet
and Onine Backup Bante for 50% off for 12 mos. '
(tea orty $10/ma.}. Get 50 G8 of file storage ex tetp |
tn protecting up to 3 POs. Cet 1- BBS- 745- 7502 |
today. Subject to taxes, ters end fees. |
Questions about your bill or servicu?
Wend Automate Payment? + Viger your bts in deta at verteun com or cafl 1- 800- VERIZON (1- 800- 837-4966).
Exre’ Detow or at Verizon com to exthortte your Cranctal hen asked for your aocount cumber, pierna enter BS0GO11954. Costnmers with
instihéien to deduct the amount of your monitzy ofl trom sabites ca 1- 800- 974- 6006 THY.

the acco.’ associeed wih your enclosed check and
Send pupment drecty to Verizon. To cscontinuy
Atomistic Paynent, cai Verizon. Pease keep a copy of
{ts gnerezton.

al Please retur 1 ret £2 with payment.

ee

a Amount Due, $218.52 2007233

By My codes | vert Cath dee cocina et
sceepiad Oy Gres and conctore St

Stee § 0.00

To esvod in Autornibe Payment (Sign and cite belo)

KEYUNE
KATHRINA KIZER
VERON
PO BOX 820061

 
 

ose DostosoDooslEstebeonllad ™ “004
HHocalabofocoUlsluessFalHfsuallessalecloctffabaal

Page 14 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 14
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 15 of 20 PagelD 18

EXHIBIT C
Ms. Kizer’s Experian Consumer Disclosure, August 8, 2018, Excerpt

 

Account name Recent bafance Date opened Status
NATIONAL RECOVERY AGENCY $239 as of 05/2018 Collection account.
07/01/2018 $239 past duo 3s of
Jul 2098.
2491 PAXTON ST Typo Credit lent or Oate of ststus
HARRISBURG, PA 17411 Collection origina! amount 07/2018
800 773 4503
Terms $239 First reposted
Address identification number = paces High balance 07/2018
0604049206 on until $0 Responsibility
Original eredisor Dec sD. taonthly payment —incivictual
VERIZON $0
Recent payment
amount
$0
Account history
m10
ae

Collection as of Jul 2018

 

 

 

Page 15 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 15
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 16 of 20 PagelD 19

EXHIBIT D
Ms. Kizer’s Equifax Consumer Disclosure, August 14, 2018, Excerpt

NATIONAL RECOVERY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hits Jw. aloquilax.com/CreditinvestigationieadCeiiectionsDataNegativeinto.sction Mab=cellectons 193
8/14/2018 Equifax Onina Dispute
hopes
Agency Address: 2491 Paxton St
Hornsturg, PA 17111-1036
(800) 773-4503
Date Reported: 09/2018
Dato Assignog 08/2018
Croaor Clasaifcation. Unies
Original Creditor: VERIZON
Account Number. HK xxx
Griginal Amount Owned: $239
Dato of 1 st Defnquency: 032014
Batance Date 08/2018
Balance Owned $239
Last Payment Date:
Status Date: ca/2018
Status: O-U-pad
Comments: NA
Page 16 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 16
Case 8:19-cv-01655-CEH-JSS Document1-1 Filed 07/09/19 Page 17 of 20 PagelD 20

EXHIBIT E

Ms. Kizer’s Trans Union Consumer Disclosure, August 14, 2018, Excerpt

 

NTL RECOVERY AGENCY Ai "*°

2491 PAXTON ST

HARRISBURG. PA 17111

(717) 540-5605

Placed For Collection: Responsibility: Account Type:
05/09/2018 Individual Account Open Account
Balance. Date Updated: Original Amount:
$239 08/01/2018 $239

Past Due: Pay Status:

$239 >In Collection<

Remarks >PLACED FOR COLLECTION<
Estimated month and year that this item wll be removed 02/202]

Page 17 of 20

Loan Type:
COLLECTION
AGENCY/ATTORNEY
Original Creditor:
VERIZON (Utilities)

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 17
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 18 of 20 PagelD 21

EXHIBIT F
Credit Reporting Resource Guide, Excerpt

Frequently Asked Questions and Answers

47. Question: How should accounts that have been purchased from another
company be reported?

Answer: Prior to reporting portfolio acquisitions, it is imperative that the data rep at
each consumer reporting agency be contacted to discuss the various reporting options
and to facilitate a smooth transition. Two possible options for reporting are:

1. If the lender who sold the accounts reported them as “account transferred to
another company” or the history cannot be verified for the account prior to
purchase, report the following dase and K2 Segment fields as specified:

Consumer Account Number = newly assigned account number

e Date Opened = date the account was purchased
Account Status Code = appropriate code that specifies the status of the
account as of the Date of Account Information
Payment Rating = if applicable to the Account Status Code being reported
FCRA Compliance/Date of First Delinquency = if the account is delinquent or
derogatory at the time of purchase, report the date of the first delinquency
with the previous lender

e Payment History Profile = report Character B for months when account was
owned by the previous lender

© K2 Segment Portfolio Indicator = 1 and Purchased Portfolio Name = name of
the company from which the account was purchased

Important Note: Payment history that occurred with the previous lender,
which is already on the consumer’s file, must not be reported by the new
lender.

2. If the previous lender’s account history is being converted to the new lender’s
system and the account history can be verified, report the following Base, K2
Segment and L1 Segment fields as specified:

e« Base Segment Identification Number = Identification Number reported by the
previous lender /

¢ Base Segment Consumer Account Number = Account Number reported by the
previous fender

*® Date Opened = Date Opened with the previous lender

* Account Status Code = appropriate code that specifies the status of the
account as of the Date of Account Information

e Payment Rating = if applicable to the Account Status Code being reported

e FCRA Compliance/Date of First Delinquency = if the account is delinquent or
derogatory at the time of purchase, report the date of the first delinquency
with the previous lender

e Payment History Profile = report payment history provided by the previous
lender

¢ K2 Segment Portfolio Indicator = 1 and Purchased Portfolio Name = name of
the company from which the account was purchased

« &1 Segment Change Indicator = 3, New Consumer Account Number = new
account number assigned by the new lender, and New Identification Number =
internal code that specifies where information will be verified by the new lender

CREDIT REPORTING Resource Guioe® 6-35
Copyright 2011 © Consumer Data Industry Association

Page 18 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 18
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 19 of 20 PagelD 22

EXHIBIT G
NRA’s Letter to Ms. Kizer, August 27, 2018

NATIONAL RECOVERY AGENCY

2491 Paxton Street, Harrisburg PA 17111
Tol! Free: (800) 360-4319

  

Kathrina .

Dear Kathrina Kizer,

   

TOTAL DUE: $239.91

Your VERIZON account has been purchased by GREEN MOUNTAIN CAPITAL LLC. All inquiries regarding this account should be made
directly to NATIONAL RECOVERY AGENCY and not to VERIZON.

THIS COMMUNICATION IS FROM A DEBT COLLECTOR THIS IS AN ATTEMPT TO COLLECT A DERT AND ANY INFORMATION
OBTAINED WILI BE USED FOR THAT PURPOSE.

Below is a listing of accounts included in the total amount due I'sted above:
CREDITOR ACCONT a DATE AMOUNT INTEREST COSTS AMTOWED
00 00

GREEN MOUNTAIN CAPITAL LLC Po 0307/14 139.9} 239.91

Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion thereof, this
office will assume this debt is valid. If you notify this office in writing within JO days from receiving this notice that you dispute
validity of this debt, or any portion thereof, this office will cbtain verification of the debt or obtain a copy of a judgment and mail you a
copy of such judgment or verification. If you request of this office in writing within 30 days after receiving this notice, this office will
provide you with the name and address of the original credito:, if different from the current creditor.

Unless you dispute this debt. your payment should be made directly to this office. Please choose one of the following methods of payment.
Please note that a service charge of twenty dollars will be added :o all checks returned to us by your bank as permitted by law.

NOTICE: SEE REVERSE SIDE FOR IMPORTANT NOTICES AND CONSUMER RIGHTS

PAYMENT OPTIONS
Monday ~ Thursday 8:00 A.M. to 8:30 P.M. i NATIONAL RECOVERY AGENCY gg Pay online by credit card
yo. vt. eas WL. ! , 24 17106-7: : i “pVery
‘Standard Time ILARRISBURG, PA 17106-7015 www nationalrecovery.com
(806) 360-4319

Calls 10 or from NATIONAL RECOVERY AGENCY may be recorded or monitored.

PO Box 67015 VISA .
Harrisburg, PA 17106-7015 St

GATE

8 PAYAGRT ABOU

 

Toll Free: (800) 360-4319 For Online visit
Statement Date: August 27, 2018
MAKE PAYMENT AND REMIT TO:

HogeLatEdente oot head ashanedeade tte toof yy tt WN Aon fagnatbanefeNg HAE ye tfofoensttag fttag tot
Kathrina Kizer

NATIONAL RECOVERY AGENCY
Elarrisburg, PA 17106-7015
Seli-Addressed stamped envelope is required for retum rec icts brear erwinranee — Aageraneeane.

Page 19 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 19
Case 8:19-cv-01655-CEH-JSS Document 1-1 Filed 07/09/19 Page 20 of 20 PagelD 23

EXHIBIT G
NRA’s Letter to Ms. Kizer, August 27, 2018

CALIF BNIA RESIDES is

The state Rosenthal Fair Debt Collection Practices Act whe F air Deht Collection Practices Act require that, except under
unusual circumstances, collectors may not contact you before ¥ a.m. or after 9 p.m. ‘They may not harass you by using threats of violence
or arrest of by using obscene language. Collectors may not ure false or mislesding statements or call you at work if they know or have
reason to know that you may not receive nal calls al wors. For the most past. collectors may not tell another person, other than your
attorney or spouse, about your debt. Collectors may contact another person to confirm your location or enforce a judgment. For more
information about debt coflection activities, vou may contact the Federal Trade Commission at 1-877-FTC-HELP or www.Jie.gov. Non
Profit Counseling services may be available in your area.

CALIFORNIA AND UTA DENTS; .

As reguired by law, you are hereby notified that a negative AN report reflecting on your credit record may be submitted to a credit

ing agency if you fail to fulfill the terms of your cred t obligations. But we wilf not submit a negative credit to a credit
reporting agency about this credit obligation until the expirstior: of the time period described in the first notice you received from us.

COLOK ADO RESIDENTS a,
FOR [INFORMATION ABOUT THE COLORADO FAIR DEBT. COLLECTION PRACTICES ACT. SEE Ww. G : JA
CONSUMER HAS THE RIGHT TO REQUEST IN WRITING THAT A DEBT COLLECTOR OR COLL - SE
FURTHER COMMUNICATION WITH THE CONSUMER. A WRITTEN RE UEST 10 CEASE COMMUNICATION WILL NOT
PROHIBIT THE DEBT COLLECTOR OR COLLECTION AGENCY FROM TAKE G ANY OTHER ACTION AUTHORIZED BY LAW TO
COLLECT THE DE NTACT OUR OFFICE AT; ASSOCIATED COLLECTION AGENCIES INC.. 27 NORTH
WILLERUP, SUITE B, MONTROSE, CO 8/401 OR BY TELEPHONE AT 970-249-7514.

(vi rhadt £58. JSE TSR MLE I

-MASSACHUSETTS RESIDENTS MAY- CONTA FOUR © BY PHONE AT THE NUMBER, OFFICE HOURS. AND

ADDRESS LISTED ON THE FRONT OF THIS NOTICE OR TO 155 FEDERAL STREET, SUITE 700, BOSTON, MA 02110.
NOTICE OF IMPORTANT RIGHTS

YOU HAVE THE RIGHT TO MAKE A WRITTEN OR ORAL REQUEST THAT TELEPHONE CALLS REGARDING YOUR DEBT

NOT BE MADE TO YOU AT YOUR PLACE OF EMPLOYMENT. ANY SUCH ORAL REQUEST WILL BE VALID FOR ONLY

TEN DAYS UNLESS YOU PROVIDE WRITTEN CONFIRMATION OF THE REQUEST POSTMARKED OR DELIVERED WITHIN

SEVEN DAYS OF SUCH REQUEST. YOU MAY TERMINA FE THIS REQUEST BY WRITING TO THE COLLECTION AGENCY.

 

. a _ MINNESOTA ME ICAL PATIENTS ONLY:

This collection agency is licensed by the Minnesota Department of Commerce. If you feel that your concems have not been addressed,
please contact National Recovery Agency and allow us the « portunity to try and address your concems. Or, you have the option to
address any concems with the Minnesota Attorney General's Orfice, which can be reached at 631-296-3353 or 1-800-657-3787.

NEVA Da HOSPITAL PATIENTS:
1f the debtor pays or agrees to pay the debt or any portion 0! the debt, the payment or agreement to pay may be construcd as: 1) An
acknowledgement of the debt by the debtor, and (2) A waiver by the debtor of any applicable statute of limitations set forth in NRS 11.1 that
otherwise precludes the collection of the debt. If the debtor does nut understand or has questions conceming his legal rights or obligations
relating to the debt, the debtor should seek legal advice, As used is this section, “hospital” has the meaning ascribed to it in NRA 449.012.

NORTH CAROLINA RESIDENTS:

TENNESSEE RESIDENTS;
This collection agency is licensed by the collection service boar | ie Department of Commerce and Insurance, permit number 812.

NC Permit Number: 4485

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICAL PATIENTS PLEASE —OMPLETE THE INFORMATION BELOW
OR
SEND FRONT/BACk COPY OF INSURANCE CARD

Patient Name. Date of Binh:
Guarantor’s Name: Date of Birth: primary Insurance

Policy = Group =. _
Address: : Address: _ _.
City: State: __ Zip _ | City: oe State: _ Zip:
Phone *: Effective Date:

Secondary Insurance
Policy Holder Name: cia Co. ;
Address: ; ae | Policy #. . _. Groupe
Cin: States Zip. =|: Address
Phone *: _ _ Citys: State: Zip.

Effective Date:

Page 20 of 20

6/5/2019 9:26 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 20
